 
LEASE AMENDING AGREEMENT
 
THIS AGREEMENT made as of the 1st day of March, 2011.
 
BETWEEN:
 
PIONEER TRANSFORMERS LTD.
(the "Tenant")
 
AND:
 
1713277 ONTARIO INC.
(the "Landlord")
 
WHEREAS pursuant to a lease dated the 8th day of October, 1998, as amended by a
lease amending agreement made as of the 20th day of March, 2001, (collectively,
the "Lease"), the Landlord, by its predecessor, as landlord, leased to the
Tenant certain premises containing a rentable floor area of 1,407 square feet,
being composed of part of the ground floor of Building 5, Suite 102, of the
development municipally known as 2600 Skymark A venue, Mississauga, ON (the
Lands and Building being more particularly described in the Lease) for a term
now expiring July 31, 2011, at the rents and upon the terms and conditions
contained in the Lease.


AND WHEREAS 1713277 ONTARIO INC. is successor in interest and title as owner and
landlord of the Lands and Building


AND WHEREAS the Landlord and the Tenant have agreed to extend the Term of the
Lease and to certain other amendments to the Lease and to execute this Agreement
to give effect thereto;


NOW THEREFORE THIS AGREEMENT WITNESSESS that in consideration of the mutual
covenants contained herein and the sum of TWO DOLLARS ($2.00) now paid by each
party to the other and other good and valuable consideration (the receipt and
sufficiency of which is hereby acknowledged), the parties hereby covenant and
agree as follows:
 
I .
The above recitals are true in substance and in fact.

 
2.
Effective from and after the 1st day of August, 2011, the Lease shall be and is
hereby amended as follows:



 
a)
Section 3.01 is hereby deleted and replace with the following:

 
"The Term of this Lease shall be eighteen (18) years, commencing August 1, 1998,
and ending July 31, 2016, unless the Term is otherwise terminated as provided
for in this Lease."
 
 
 

--------------------------------------------------------------------------------

 
 
 
b)
Section 4.01 shall be amended by adding the following:

 
Period of Term
Annual Basic Rent
Monthly Basic Rent
Annual Rate Per Sq. Ft of Rentable Area
Lease Years 14-18
Commencing Aug 01, 2011. Ending July 31, 2016.
$20,401.50
$1,700.13
$14.50

 
 
c)
The Landlord's address in Section 4.05 shall be deleted and replaced with the
following:
37 Hartford Trail
Brampton, ON
L6W 4K2

 
3.
The Landlord and the Tenant hereby acknowledge, confirm and agree that in all
other respects the terms of the Lease are to remain in full force and effect,
unchanged and unmodified except in accordance with this Agreement.



4.
Except as specifically stated in this Agreement, any expression used in this
Agreement has the same meaning as the corresponding expression in the Lease.



5.
This Agreement shall ensure to the benefit of and be binding upon the parties
hereto and their respective permitted successors and permitted assigns.

 
IN WITNESS WHEREOF each of the parties have executed this Assignment as of the
date first written above.
 

 
Tenant:
PIONEER TRANSFORMERS LTD.
 
         
 
Per: 
/s/ James A. Wilkins      
Name: James A. Wilkins
     
Title: Vice-President
 

 

       
 
Per: 
/s/ Raymond Haddad      
Name: Raymond Haddad
     
Title: Secretary
 

 

 
I/We have authority to bind the Corporation
 
Landlord:
1713277 ONTARIO INC.
         
 
Per: 
/s/ Torrence Ernest      
Name: Torrence Ernest
     
Title: President
         
I/We have authority to bind the Corporation
         

 
 
 
 

--------------------------------------------------------------------------------

 
 
﻿LEASE SUMMARY SCHEDULE
 
Tenant:
Pioneer Transformers Ltd.

 
Landlord:
2600 Skymark Investments Inc.

 
Property:
2600 Skymark Avenue

 
Mississauga Ontario
 
L4W 5L6
 
Unit:
Bldg 5, Suite 102

 
Lease Details
 
Start
Date
End
Date
Per
Annum
Minimum Rent Per Month
PSF
Additional Rent 2006
           
Aug. 1,2006
July 31, 2009
$18,995.85
$1,582.99
$13.50
$11.90
Aug. 1, 2009
July 31, 2011
$20,401.50
$1,700.13
$14.50
 

 
Lease Term:
Five (5) years
           
Area:
1,407
Building Area:
120,656
       
Pro rata:
1.17%
           
Renewal Option:
N / A
           
Deposit:
$2,485.14
                           
Contact Summary
             
Contact:
Christine Dalpe
           
Mailing Address:
same as above
                           
Phone Number:
905.625.0868
           
Fax Number:
905.625.6589
           
Email:
______@pioneertransformers.com
 

 
 
 

--------------------------------------------------------------------------------

 
 
PIONEER TRANSFORMERS LIMITED
612, Chemin Bernard
Granby
Quebec J2G 8E5


Please find outlined below the monthly rental payments including estimated
operating costs for 2011 calendar year:


Unit
Building 5, Suite 102

 
Property
2600 Skymark Avenue
Mississauga, Ontario
L4W 5B2



 
Period
January 1, 2011 to July 31, 2011

 


 
Minimum Rent
  $ 1 700.13  
Additional Rent
  $ 1 485.40       $ 3 185.53  
HST (13%)
  $ 414.12  
Total
  $ 3 599.65  



 
Please forward 6 post-dated cheques payable to the Landlord at the address shown
below:


1713277 Ontario Inc.
 
37 Hartford Trail
Brampton
Ontario L6W 4K2
Your kind and urgent attention in this matter is greatly appreciated.
 
Regards
Torrence Ernest
President
1713277 Ontario Inc.
Telephone 905 453 9128
 
 